October 11, 2013 Via Electronic Transmission Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re: LoCorr Investment Trust File Nos. 811-22509 and 333-171360 Ladies and Gentlemen: On behalf of LoCorr Investment Trust, a registered investment company (the "Trust"), we hereby submit, via electronic filing, Post-Effective Amendment No. 10 to the Trust's Registration Statement (the "Amendment").The purpose of this filing is to register shares of the LoCorr Spectrum Income Fund.If you have any questions concerning this filing, please contact John Domaschko at (513)352-6559 or JoAnn Strasser at (614) 469-3265. Very truly yours, /s/ Thompson Hine LLP Thompson Hine LLP
